924 F.2d 1059
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kevin Thomas FORD, Defendant-Appellant.
No. 90-3569.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1991.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Kevin Thomas Ford, an Ohio prisoner proceeding with benefit of counsel, appeals from the judgment of the district court in a criminal case.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Counsel for appellant has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), which asserts that no non-frivolous issues are raised by this appeal.  Counsel for appellant has also moved to withdraw.


3
Upon review, we conclude that most of the issues in this case have already been considered and rejected by this court in United States v. Ford, 872 F.2d 1231 (6th Cir.1989) cert. denied, 110 S. Ct. 1946 (1990) and United States v. Ford, No. 89-3841 (6th Cir.  April 30, 1990) (unpublished order).  Moreover, the record does not reveal any basis for Ford's claim that he was not competent to be sentenced.


4
Inasmuch as no non-frivolous issues exist, see Anders, 386 U.S. at 744, we hereby affirm the judgment of conviction and grant counsel's motion to withdraw.  Rule 9(b)(5), Rules of the Sixth Circuit.